DETAILED ACTION

Examiner’s Amendment

Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ruojian Zhang, on June 8, 2021.

Please enter the below examiner’s amendment to claim 26 as follows:

26.  (New) The package of claim 22, wherein the solder regions are in physical contact with metal features of the PCB.

Allowable Subject Matter

Claims 9, 11-20 and 22-30 are allowed.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 9: The primary reason for the allowance of claim 9 is the inclusion of the limitation “wherein a bottommost point of the first molding compound is over the substrate, and a topmost point of the second molding compound is lower than the substrate“, whereas, when considered with the remaining claim 9 limitations, is not found in the prior art references.

Regarding Claim 16: The primary reason for the allowance of claim 16 is the inclusion of the limitation “a substantially vertical sidewall in contact with a sidewall of the second dielectric layer and a 16 limitations, is not found in the prior art references.

Regarding Claim 22: The primary reason for the allowance of claim 22 is the inclusion of the limitation “an underfill in a gap between the PCB and the interposer, wherein the underfill has a bottom surface in physical contact with the metal features of the PCB“, whereas, when considered with the remaining claim 22 limitations, is not found in the prior art references.

Claims 11-20 and 23-30 are allowable by virtue of each claim’s respective dependency upon an allowable, independent base claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Charles N. Ausar-El/
Examiner
Art Unit 2819
6/2/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819